                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO


EDDIE RODRIGUEZ,

       Plaintiff,

v.                                                                    Civ. No. 20cv1327 KWR/GJF


CURRY COUNTY ADULT DETENTION
CENTER,

               Defendant.

               ORDER GRANTING LEAVE TO PROCEED PURSUANT TO
           28 U.S.C. § 1915(b), AND TO MAKE PAYMENTS OR SHOW CAUSE

       THIS MATTER is before the Court on the Application to Proceed in District Court Without

Prepaying Fees or Costs filed by Plaintiff Eddie Rodriguez. (Doc.3). Based on analysis of the

application (Doc. 3) and the inmate account statement (Doc. 3 at 3), the Court grants Plaintiff leave

to proceed under 28 U.S.C. § 1915(a) and (b). Because the Court grants the application, the filing

fee for this civil rights complaint is $350.00. Pursuant to § 1915(b)(1), Plaintiff is required to

make installment payments until the full amount of the filing fee is paid.

       Plaintiff’s inmate account statement shows total deposits over the two-month period

preceding filing in the amount of $230.00 for an average monthly deposit of $115.00. (Doc.3 at

3). Analyzing Plaintiff’s inmate account statement (Doc. 3 at 3) under § 1915(b)(1), the Court

finds that Plaintiff owes an initial partial payment of $23.00 (20% of $115.00). If Plaintiff fails to

make a payment by the designated deadline or show cause why such payment should be excused,

the civil rights complaint may be dismissed without further notice.

       IT IS THEREFORE ORDERED that the Application to Proceed in District Court

Without Prepaying Fees or Costs filed by Plaintiff Eddie Rodriguez (Doc. 3) is GRANTED.

                                                  1
       IT IS FURTHER ORDERED that, within thirty (30) days of entry of this Order, Plaintiff

send to the Clerk an initial partial payment of $23.00 or show cause why payment should be

excused.

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this Order, and that Plaintiff make the necessary arrangements to attach one copy of this

Order to the check in the $23.00 amount of the initial partial payment.

       IT IS FINALLY ORDERED that, after payment of the $23.00 initial partial fee, Plaintiff

make monthly payments of twenty per cent (20%) of the preceding month’s income credited to

the account or show cause why the designated payments should be excused.

       SO ORDERED.




                                             ________________________________________
                                             THE HONORABLE GREGORY J. FOURATT
                                             UNITED STATES MAGISTRATE JUDGE




                                                2
